Name: Council Regulation (EEC) No 2743/80 of 27 October 1980 amending Regulation (EEC) No 1172/76 setting up a financial mechanism
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 80 Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2743/80 of 27 October 1980 amending Regulation (EEC) No 1172/76 setting up a financial mechanism provisions to apply for 1980 and 1981 will apply for 1982 if the Council , acting unanimously on a pro ­ posal from the Commission , decides that a solution along the lines of that adopted for 1980 to 1981 is necessary for 1982, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Court of Audi ­ tors (3 ), Whereas the experience gained in the implementation of Regulation (EEC) No 11 72/76 (4 ), and the develop ­ ments which have taken place since its adoption have made certain technical amendments necessary ; Whereas, following the Council conclusions of 30 May 1 980 (5 ), certain provisions of Regulation (EEC) No 1172/76 concerning the United Kingdom should be suspended for 1980 and 1981 ; Whereas , in accordance with these conclusions, the Community is pledged to resolve the problem for 1982 by means of structural changes ; whereas the Commission was entrusted with the mandate of carrying out, by the end of June 1981 , an examination of the development of Community policies without calling into question the common financial responsi ­ bility for these policies which are financed from the Community's own resources , or the basic principles of the common agricultural policy ; whereas , taking account of the situations and interests of all Member States , this examination will aim to prevent the recur ­ rence of unacceptable situations for any of them ; whereas, if this is not achieved, the Commission will make proposals along the lines of the 1980 to 1981 solution ; whereas it should be laid down that the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1172/76 is hereby amended as follows : ( 1 ) in Article 2 : ( i ) in the first paragraph , the terms 'gross national product (GNP)' and 'GNP' in (a), (b) and (c) shall be replaced by 'gross domestic product (GDP)' and 'GDP' respectively ; (ii ) the second paragraph shall be replaced by the following : 'The figures referred to in (a) and (b) shall be calculated, as moving averages, from the results for the previous three years and on the basis of the most recent statistics compiled by the Statistical Office of the European Commu ­ nities .' ; ( iii ) the third paragraph shall be replaced by the following two paragraphs : 'The calculations provided for in this Article in respect of the GDP and per capita GDP referred to in (a) and (b) shall be made on the basis of the average annual value of the Euro ­ pean unit of account . The payments made by the Member States referred to in (c) shall be taken to be the esti ­ mates in EUA given in the budget for the current financial year . The GDPs for the current financial year shall be the most recent estimates worked out by the Commission in EUA.' ; (!) OJ No C 171 , 11 . 7 . 1980 , p. 6 . 0 OJ No C 265, 13 . 10 . 1980 , p . 47 . ( 3 ) OJ No C 233 , 11.9 . 1980 , p. 6 . (&lt;) OJ No L 131 , 20 . 5 . 1976 , p. 7 . (5 ) OJ No C 158 . 27 . 6 . 1980 , p. 1 . No L 284/2 Official Journal of the European Communities 29 . 10 . 80 Article 3 On assessing the facts of the situation , the Commission shall , if necessary, enter in an appro ­ priate subdivision of the preliminary draft budget for the year following the year in which the Member State s application was made an appropria ­ tion equal to the provisional amount of the payment. The amount of the payment shall be the excess amount established under Article 2 (c) but may in no case exceed the smaller of the following amounts :  the net transfers from the Member State during the financial year in progress in application of Article 12 of Regulation (EEC) No 2891 /77, regardless of net payments made to that State under this Regulation ; transfers received by the Member State during the financial year in progress shall include payments made on its behalf by other Member States as monetary compensatory amounts paid pursuant to Article 2a of Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (');  the payments by the Member State to the budget of the Communities during the finan ­ cial year in progress in respect of value added tax or pursuant to Article 4 (2) and (3) of Deci ­ sion 70/243/ECSC, EEC, Euratom.' ; (2 ) application of Articles 4 and 6 of Regulation (EEC) No 1172/76 shall be suspended ; (3) this Article shall apply to the financial years 1980 and 1981 . It shall apply to the financial year 1982 if the Council , acting unanimously on a proposal from the Commission , decides that a solution along the lines of the 1980 to 1981 solution is required for 1982. (2) in Article 3 : ( i) in the first indent of (b), the words 'under Article 38 of Financial Regulation 73/91 / ECSC, EEC, Euratom' shall be replaced by ' in application of Article 12 of Regulation (EEC) No 2891 /77' and the words 'payments received by the Member States' shall be replaced by 'transfers received by the Member States ' ; (ii ) footnote 1 shall be replaced by : (!) 'OJ No L 336, 27 . 12. 1977, p. 1 .'; (iii ) in the second indent of (b), the word 'for ' shall be replaced by 'during' ; (3) in the second indent of Articlde 4, 'GNP' shall be replaced by 'GDP' ; (4) Article 5 shall be deleted ; (5) in the first paragraph of Article 6, the second indent shall be replaced by the following : '  3 % of the total expenditure chargeable to that financial year. Expenditure chargeable to that financial year shall be taken to be payments made from the appropriations for that financial year, plus appropriations for the same financial year which are maintained pursuant to Articles 6 and 100 of the Finan ­ cial Regulation , less the amount resulting from any cancellations of appropriations main ­ tained from previous financial years .' ; (6) the second paragraph of Article 7 shall be replaced by the following two paragraphs : 'After drawing up the revenue and expenditure account for the year in which the application referred to in Article 2 has been submitted, and as soon as it has at its disposal all the data referred to in this Regulation , the Commission shall , on the basis of these data, calculate the final amount of the payment and settle the balance . The above ­ mentioned GDP data shall be the first figures calculated by the Statistical Office of the European Communities after the revenue and expenditure account has been drawn up . Payments made under this Regulation shall be expressed in the unit of account defined in Article 10 of the Financial Regulation and paid in the currency of the Member State . The exchange rate used shall be the average exchange rate for the year in which the application referred to in Article 2 was submitted.'. Article 2 With regard to the United Kingdom : ( 1 ) application of Article 3 of Council Regulation (EEC) No 1172/76 shall be suspended ; the following text shall apply : Article 3 This Regulation shall enter into force on 1 November 1980 . It shall apply from the beginning of the financial year 1980 . (&gt;) OJ No L 106, 12 . 5 . 1971 , p. 1 . 29 . 10 . 80 Official Journal of the European Communities No L 284/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 October 1980 . For the Council The President J. SANTER